DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 2/24/2022.
This amendment and applicant’s arguments have been fully considered and entered by Examiner.
Claims 1-20 were originally filed.  Claims 16-20 were cancelled with an preliminary amendment.  Therefore claims 1-15 are subject to examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract without significantly more. With respect to claims 1, 10 it recite(s) “acquiring a video stream wherein each frame of video data has a timestamp (i.e. concepts performed in human mind including observation, evaluation) wherein a user can acquire the content on paper and add time stamp to the content; acquiring a whiteboard content corresponding to the timestamp (i.e. concepts performed in human mind including observation, evaluation) wherein a user can acquire content on paper corresponding to timestamp.    This judicial exception is not integrated into a practical application because adding the words “apply it” with the judicial exception or mere instructions to implement an abstract idea on a computer or merely uses a device or computer as a tool to perform an abstract idea. The claim recite “a server, a first terminal device, a second terminal device communicating with the server”.  This judicial exception is not integrated into a 
With respect to claim 7, it recite(s) “collecting a first whiteboard content and adding timestamp (i.e. concepts performed in human mind including observation, evaluation) wherein a user can collect the content on paper and add time stamp to the content; collecting each frame of video data and adding time stamp (i.e. concepts performed in human mind including observation, evaluation) wherein a user can collect video data on paper and add time stamp to the data.    The claim recite “a server, a first terminal device, a second terminal device communicating with the server”.  This judicial exception is not integrated into a practical application because the server, terminal device communicating with the server are additional generic computer elements do not add a meaningful limitations to the abstract idea because they amount to simply implementing the abstract idea on a computer.  Furthermore, the claims recite additional element/ the step of sending the first whiteboard content, the timestamp of the first whiteboard content to a server but are not sufficient to amount to significantly more than the judicial exception because it is considered as adding insignificant extra solution activity to the judicial exception because it is just sending content which does not add any significant weight.    Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to an abstract idea. 
2-6, 8-9, 11-15 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: the claim(s) are directed to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry.
With respect to claims 11-14, they recite similar software apparatus, therefore rejected under same rationale as claim 10.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 recites the limitation "a server" in lines 4.  There is insufficient antecedent basis for this limitation in the claim.  
Furthermore, in claim 10, the claim limitation recites “acquiring by the server, a video stream sent by a server wherein each frame of video data in the video stream has a timestamp, and the videostream is sent to the server by the second terminal device after the…..”.  This claim limitation is deemed indefinite because, the claim states “acquiring by the server, a video sent by a server”.  Does this mean the server acquires the video and the sends the video to itself?.  Furthermore, the claim further states, “…the video stream is sent to the server by the second terminal after the…”.  Here the claim limitation states that “the video stream is sent to the server by the second terminal”.  So, is the video sent by the server or by the second terminal. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 10-12,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer et al. U.S. Patent Publication # 2011/0208807 (hereinafter Shaffer) in view of Lu et al. U.S. Patent Publication # 2018/0247550 (hereinafter Lu)
With respect to claim 1, Shaffer teaches a method for synchronizing whiteboard and video in a system including a server and a first terminal device (Fig. 1a element 30a) and a second terminal device (Fig. 1a element 30b) communicating with the server (i.e. collaboration server)(Paragraph 11), comprising: acquiring, by a first terminal device (I.e. square image is sent to session participants in California)(Paragraph 35), a video stream (i.e. square image) sent by a server (i.e. collaboration server), and the video stream is sent to the server by a second terminal device after the second terminal device collects each frame of video data (i.e. user in India draws a square on his local smartboard)(Paragraph 32) and adds a timestamp to  frame of video data (i.e. each local decaying image has a time to live set) (Paragraph 36); and 
playing the video stream by the first terminal device (i.e. display/playing the square image to session participants in California)(Paragraph 33-34), and according to a timestamp (i.e. decay time) of a currently played frame of the video stream (Paragraph 35), acquiring, by the first terminal device, a whiteboard content corresponding to the timestamp of the currently played frame of the video stream, from a cache for synchronous display (i.e. square stored in memory of collaboration server and then 
Shaffer teaches time but doesn’t explicitly teach  wherein each frame of video data in the video stream has a timestamp.
Lu teaches each frame of video data in the video stream has a timestamp (i.e. each data packet has a header structure which has a timestamp) (Paragraph 221, 95, 96); adds a timestamp to each frame of video data (Paragraph 221); playing the video stream by the first terminal device (Paragraph 96, 210) and according to a timestamp of a currently played frame of the video stream (i.e. play of the video stream and the teacher’s audio recording are matched based on time characteristic such as timestamps generated by the teaching system) (Paragraph 96, 210), acquiring by the first terminal device (i.e. students device), a whiteboard content including a timestamp corresponding to the timestamp of the currently played frame of the video from a cache for synchronous display (i.e. receiving synchronous image data is saved as reproducible video stream by the student user terminal  and a play of a video stream and the teacher’s audio recording are matched based on the time characteristic such as time stamps generated by the teaching system to form a matched play with a voice stream and a video stream)(Paragraph 210, 96).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Lu’s teaching in Shaffer’s teaching to come up with having each frame of video data in the video stream has a timestamp.  The motivation for doing so would be to provide synchronization process compatible with timeline based on the media streams and automatic discrimination and real-time transmission of the image which needs to be displayed synchronously are realized (Paragraph 211)
With respect to claim 2, Shaffer and Lu teaches the method according to claim 1, but Lu further teaches wherein, before acquiring, by the first terminal device, the video stream sent by the server, the method further includes: acquiring, by the first terminal device, the whiteboard content sent by the server   
With respect to claim 3, Shaffer and Lu teaches the method according to claim 1, but Lu further teaches wherein playing the video stream by the first terminal device, and according to the timestamp of the currently played frame of the video stream, acquiring, by the first terminal device, the whiteboard content including the timestamp corresponding to the -3-Attorney Docket No. 00215.0157. OUS Client Ref P1910053USWStimestamp of the currently played frame of the video stream, from the cache for synchronous display (Paragraph 221, 210-211) further includes: playing, by the first terminal device, the video stream, rounding down current playing time of the currently played frame of the video stream to determine a first timepoint (i.e. starting timer after transmitting the data message) (Paragraph 238) and searching for the timestamp of the currently played frame in a cached queue according to the first timepoint (Paragraph 210-211, 95-96); and according to the timestamp of the currently played frame, acquiring, by the first terminal device, the whiteboard content including the timestamp corresponding to the timestamp of the currently played frame, from the cache for synchronous display  (Paragraph 95-96, 210-211.
With respect to claim 5, Shaffer and Lu teaches the method according to claim 1, but Lu further teaches wherein acquiring, by the first terminal device according to the timestamp of the currently played 
With respect to claim 10, Shaffer system for whiteboard and video synchronization comprising server and a second terminal device (Fig. 1a element 30b) communicating with the server (i.e. collaboration server)(Paragraph 11), wherein: acquiring, by the server (I.e. square image is sent to session participants in California)(Paragraph 35), a video stream (i.e. square image) sent by a server (i.e. collaboration server), and the video stream is sent to the server by the second terminal device after the second terminal device collects each frame of video data (i.e. user in India draws a square on his local smartboard)(Paragraph 32) and adds a timestamp to  frame of video data (i.e. each local decaying image has a time to live set) (Paragraph 36); and 
-playing, by the second terminal device, the video stream (i.e. display/playing the square image to session participants in California)(Paragraph 33-34), and according to a timestamp (i.e. decay time) of a currently played frame of the video stream (Paragraph 35), acquire a whiteboard content corresponding to the timestamp of the currently played frame of the video stream, from a cache of the first terminal device for synchronous display (i.e. square stored in memory of collaboration server and then updated master copy to the image is rendered to all virtual smartboard participants)(Paragraph 33-34, 35).
Shaffer teaches time but doesn’t explicitly teach  wherein each frame of video data in the video stream has a timestamp.

	With respect to claims 11-12, 14 respectively, they recite similar limitations as claims 2-3, 5 respectively, therefore rejected under same basis.
Claims 4, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer et al. U.S. Patent Publication # 2011/0208807 (hereinafter Shaffer) in view of Lu further in view of Reynolds et al. U.S. Patent Publication # 2018/0330760 (hereinafter Reynolds)

Shaffer and Lu fails to teach decoding, by the first terminal device, the video stream and determining playing time of each frame of video data.
Reynolds teaches decoding, by the first terminal device, the video stream and determining playing time of each frame of video data (i.e. decoding media signals for indexing and synchronized)(Paragraph 48).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Reynolds’s teaching in Shaffer and Lu’s teaching to come up with decoding the video stream and determining playing time of each frame of video data.  The motivation for doing so would be so the video can be made available to the user for accessing so the user can watch or play the video. (Paragraph 49)
	With respect to claim 13, it teaches same limitation as claim 4, therefore rejected under same basis.
Claims 6, 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer et al. U.S. Patent Publication # 2011/0208807 (hereinafter Shaffer) in view of Lu further in view of Black et al. U.S. Patent Publication # 2015/0116282 (hereinafter Black)
With respect to claim 6, Shaffer and Lu teaches the method according to claim 1, but fails to further teaches wherein a timestamp is a UTC timestamp.  Black teaches timestamp is a UTC timestamp (Paragraph 42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Black’s teaching in Shaffer and Lu’s teaching to come up with 
With respect to claim 15, it teaches same limitation as claim 6, therefore rejected under same basis.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer et al. U.S. Patent Publication # 2011/0208807 (hereinafter Shaffer) in view of Reynolds et al. U.S. Patent Publication # 2018/0330760 (hereinafter Reynolds)
With respect to claim 7, Shaffer teaches a method for synchronizing whiteboard and video in a system including a server and a second terminal device (Fig. 1a element 30b) communicating with the server (i.e. collaboration server)(Paragraph 11), comprising: 
collecting, by the second terminal device, a first whiteboard content (i.e. square image is sent to session participants in California)(Paragraph 35) and adding a timestamp to the first whiteboard content; collecting, by the second terminal device, each frame of video data and adding a timestamp to each frame of video data  (i.e. user in India draws a square on his local smartboard)(Paragraph 32); and 
sending, by the second terminal device, the first whiteboard content, the timestamp of the first whiteboard content (Paragraph 32-35) frame of video data, and the timestamp of each frame of video data to a server  (i.e. each local decaying image has a time to live set) (Paragraph 36)
Shaffer teaches time but doesn’t explicitly teach wherein each frame of video data in the video stream has a timestamp.
Reynolds teaches each frame of video data in the video stream has a timestamp (i.e. captured desktop frame is assigned a timestamp exactly one frame duration from time zero) (Paragraph 54); sending, by the second terminal device, the first whiteboard content, the timestamp of first whiteboard content(i.e. synchronization process with first, second, third media stream assigned with relative timestamp assigned to each first, second or third media stream)(Paragraph 58).  It would have been 
With respect to claim 8, Shaffer and Reynolds teaches the method according to claim 7, but Shaffer further teaches wherein, after sending, by the second terminal device, the first whiteboard content, the timestamp of the first whiteboard content, each frame of video data, and the timestamp of each frame of video data to the server, the method further includes:  -5-Attorney Docket No. 00215.0157. OUS Client Ref P1910053USWS playing, by the second terminal device, each frame of video data (Paragraph 33-34), and determining the first whiteboard content synchronously displayed with each frame of video data according to the timestamp of each frame of video data and the timestamp of the first whiteboard content  (i.e. square stored in memory of collaboration server and then updated master copy to the image is rendered to all virtual smartboard participants)(Paragraph 33-34, 35).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer et al. U.S. Patent Publication # 2011/0208807 (hereinafter Shaffer) in view of Reynolds further in view of Black et al. U.S. Patent Publication # 2015/0116282 (hereinafter Black)
With respect to claim 6, Shaffer and Reynolds teaches the method according to claim 1, but fails to further teaches wherein a timestamp is a UTC timestamp.  Black teaches timestamp is a UTC timestamp (Paragraph 42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Black’s teaching in Shaffer and Reynolds’s teaching to come up with having timestamp being UTC timestamp.  The motivation for doing so would be so start time of the event and the end time of the event or both can be synchronized.  
Response to Arguments
Applicant's arguments filed 2/24/2022 have been fully considered but they are not persuasive. 

With respect to remark A, Examiner respectfully disagrees with the applicant because first by adding server and terminal device communicating with the server  because the judicial exception is not integrated into a practical application because the server, terminal device communicating with the server are additional generic computer elements do not add a meaningful limitations to the abstract idea because they amount to simply implementing the abstract idea on a computer.  Furthermore,   Claims 1-15 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract without significantly more. With respect to claims 1, 10 it recite(s) “acquiring a video stream wherein each frame of video data has a timestamp (i.e. concepts performed in human mind including observation, evaluation) wherein a user can acquire the content on paper and add time stamp to the content; acquiring a whiteboard content corresponding to the timestamp (i.e. concepts performed in human mind including observation, evaluation) wherein a user can acquire content on paper corresponding to timestamp.    This judicial exception is not integrated into a practical application because adding the words “apply it” with the judicial exception or mere instructions to implement an abstract idea on a computer or merely uses a device or computer as a tool to perform an abstract idea. The claim recite “a server, a first terminal device, a second terminal device communicating with the server”.  This judicial exception is not integrated into a practical application because the server, terminal device communicating with the server are additional generic computer elements do not add a meaningful limitations to the abstract idea because they amount to simply implementing the abstract idea on a computer.  Furthermore, the claims recite additional element/step of playing the video stream according to the timestamp but are not sufficient to amount to significantly more than the judicial exception because it is considered as adding insignificant extra solution activity to the judicial exception because it is just playing/displaying the video stream which does not add 
B). With respect to claim 1, 7, 10,  Applicant states Shaffer and Reynolds fails to teach “acquiring, by the first terminal device a video stream sent by the server, wherein each frame of video data….video data” and ”playing the video stream by the first terminal device and according to a timestamp of a currently played frame….synchronous display”.
With respect to remark B, Examiner respectfully disagrees with the applicant because a server and a first terminal device (Fig. 1a element 30a) and a second terminal device (Fig. 1a element 30b) communicating with the server (i.e. collaboration server)(Paragraph 11), comprising: acquiring, by a first terminal device (I.e. square image is sent to session participants in California)(Paragraph 35), a video stream (i.e. square image) sent by a server (i.e. collaboration server), and the video stream is sent to the server by a second terminal device after the second terminal device collects each frame of video data (i.e. user in India draws a square on his local smartboard)(Paragraph 32) and adds a timestamp to  frame of video data (i.e. each local decaying image has a time to live set) (Paragraph 36); and 
Shaffer further teaches playing the video stream by the first terminal device (i.e. display/playing the square image to session participants in California)(Paragraph 33-34), and according to a timestamp (i.e. decay time) of a currently played frame of the video stream (Paragraph 35), acquiring, by the first terminal device, a whiteboard content corresponding to the timestamp of the currently played frame of the video stream, from a cache for synchronous display (i.e. square stored in memory of collaboration server and then updated master copy to the image is rendered to all virtual smartboard participants)(Paragraph 33-34, 35).
Shaffer teaches time but doesn’t explicitly teach  wherein each frame of video data in the video stream has a timestamp.

Applicant points out that “the second terminal device for collecting…sending the video stream to the server acts as a server in a system at which the display of the video stream and the white board content are synchronized, and the first terminal device for playing the video stream and displaying the whiteboard content acts as a client in the system.”  Examiner would like to point out that the claim language does not recite “the second terminal device ….acts as a server” and “the first terminal device….acts as a client in the system”.  

Shaffer teaches time but doesn’t explicitly teach wherein each frame of video data in the video stream has a timestamp.
Reynolds teaches each frame of video data in the video stream has a timestamp (i.e. captured desktop frame is assigned a timestamp exactly one frame duration from time zero) (Paragraph 54); sending, by the second terminal device, the first whiteboard content, the timestamp of first whiteboard content(i.e. synchronization process with first, second, third media stream assigned with relative timestamp assigned to each first, second or third media stream)(Paragraph 58).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Reynolds’s teaching in Shaffer’s teaching to come up with having each frame of video data in the video stream has a timestamp.  The motivation for doing so would be to provide synchronization process compatible with timeline based on the media streams. 
Similarly as claim 1 remarks,  for claim 7, Examiner would like to point out that the claim language does not recite  “the second terminal device for collecting…sending the video stream to the server acts as a server in a system at which the display of the video stream and the white board content are synchronized, and the first terminal device for playing the video stream and displaying the whiteboard as a client in the system.”  Examiner would like to point out that the claim language does not recite “the second terminal device ….acts as a server” and “the first terminal device….acts as a client in the system”.  
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A).  Eikenes et al. U.S. Patent Publication # 2018/0373954 which in Paragraph 75-77 teaches about rendering reconstructed whiteboard images containing timestamp information.
B).  Kamity et al. U.S. Patent Publication # 2014/0205259 which in claims 4 and 10 teaches about difference between time stamps of said whiteboard, audio, video data is more than a set value and compensating difference between timestamps of said whiteboard, audio and video data on said difference being greater than said set value.
C).  Pullito et al. U.S. Patent # 7,313,593 which teaches each RTP packet header includes a timestamp to determine the proper time to play back the packet.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453